UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2204



ABU ALLIAH MOHAMMED BADRUDDOZA,

                Plaintiff - Appellant,

          v.


THE UNITED STATES LAW ENFORCEMENT UNITS        -    THE    POLICE
DEPARTMENTS; ALEXANDRIA POLICE DEPARTMENT,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cv-01074-LMB-BRP)


Submitted:   March 27, 2008                 Decided:      April 1, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abu Alliah Mohammed Badruddoza, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Abu    Alliah   Mohammed   Badruddoza   appeals   the   district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Badruddoza v. U.S. Law Enforcement Units, No.

1:07-cv-01074-LMB-BRP (E.D. Va. Oct. 31, 2007).          We dispense with

oral   argument    because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -